UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7760


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL EDWARD JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:96-cr-00123-chh-1)


Submitted:    December 15, 2009            Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Edward Jones, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Edward Jones appeals a district court order

denying his motion for a reduction of his sentence under 18

U.S.C. § 3582(c)(2) (2006).              The district court concluded Jones

was    not   entitled   to    a     reduction     because      after    considering

Amendment 706 of the Sentencing Guidelines, his Guidelines range

of imprisonment remained the same.               We have reviewed the record

and find no error.        Accordingly, we affirm.               We dispense with

oral    argument   because        the    facts   and   legal    contentions      are

adequately    presented      in    the    materials    before     the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2